RENDERED: JANUARY 8, 2021; 10:00 A.M.
                  NOT TO BE PUBLISHED

           Commonwealth of Kentucky
                    Court of Appeals

                     NO. 2019-CA-1710-ME



ERIC JASON WILSON                                   APPELLANT



           APPEAL FROM JEFFERSON CIRCUIT COURT
v.        HONORABLE LAUREN ADAMS OGDEN, JUDGE
                   ACTION NO. 18-CI-500350



KATHRYN WILSON                                       APPELLEE



AND                  NO. 2019-CA-1829-ME


ERIC JASON WILSON                                   APPELLANT



           APPEAL FROM JEFFERSON CIRCUIT COURT
v.        HONORABLE LAUREN ADAMS OGDEN, JUDGE
                   ACTION NO. 18-CI-500350



KATHRYN WILSON                                       APPELLEE
                                     OPINION
                                    AFFIRMING

                                   ** ** ** ** **

BEFORE: CLAYTON, CHIEF JUDGE; COMBS AND JONES, JUDGES.

CLAYTON, CHIEF JUDGE: Eric Jason Wilson (“Jason”) appeals from the

Jefferson Circuit Court’s order modifying a parental timesharing arrangement

between Jason and Kathryn Wilson (“Kathryn”) and recalculating the amount of

child support owed by Jason to Kathryn. Jason also appeals the Jefferson Circuit

Court’s order denying his motion to compel Kathryn to submit to a hair follicle

drug screen. Finding no error as to either of the circuit court’s orders, we affirm.

                                 BACKGROUND

             Jason and Kathryn are the parents and joint custodians of two

children: E.W., who was born in 2010 (“Older Child”), and A.W., who was born

in 2016 (“Younger Child”). Jason and Kathryn were married in 2008, and Jason

filed for a legal separation in February of 2018. The court granted a decree of legal

separation on June 26, 2018 (the “Separation Decree”). As part of the Separation

Decree, the court ordered that the parties would have joint custody of the two

children.

             In terms of parental timesharing, the Separation Decree stated that, per

agreement of the parties, Older Child would reside with Jason at his military

assignment in South Korea while Younger Child would reside with Kathryn in

                                         -2-
Kentucky. Further, the Separation Decree ordered Jason to pay $1,000.00 per

month to Kathryn in child support. The Separation Decree stated that both the

“[r]esidential custody” and the amount of child support would be reviewed – and

possibly modified – by the court in June of 2019, at which time Jason expected to

return to the United States from South Korea upon his retirement from the military.

             Thereafter, on July 31, 2018, Jason made a motion to compel Kathryn

to take a hair follicle drug test. In his motion, Jason stated that he believed

Kathryn’s drug use to be “apparent through his contact with her and in observing

her.” Jason further alleged that Kathryn had a history of drug use and indicated in

his motion his belief that a drug screening was necessary to determine if Kathryn

was endangering Younger Child through her alleged use of illicit drugs.

             The court ordered Kathryn to submit to a urine drug test, and she

ultimately provided the negative results of such a test on August 8, 2018.

Thereafter, the court entered an order on August 22, 2018, denying Jason’s motion

for a hair follicle test and finding insufficient probable cause for such a seizure as

required under the Fourth Amendment to the United States Constitution.

             On February 5, 2019, Jason filed a renewed motion to compel

Kathryn to submit to a hair follicle drug test, alleging that since the date of his first

motion to compel Kathryn to submit to a hair follicle drug screen, Kathryn had

admitted in a text message to him that she had used drugs. Specifically, Jason


                                           -3-
submitted a text message exchange with his motion in which Kathryn stated: “I

mean I could lose my other daughters and my job over marijuana I smoked 3

months ago. Seriously.” On February 11, 2019, the court entered another order

denying Jason’s motion to compel Kathryn to submit to a hair follicle drug test,

again finding no good cause to justify such a test.

             On March 22, 2019, Kathryn filed a “Motion to Enter Agreement of

Parties as an Order of the Court.” The motion contained two handwritten

statements – one purporting to be signed by Jason and the other by Kathryn – and

both dated June of 2018. The purported agreements stated that Kathryn was

allowing Older Child to stay with Jason for one calendar year, beginning on June

16, 2018. On April 2, 2019, the court entered an order denying Kathryn’s motion,

noting that the handwritten agreements pre-dated the Separation Decree and that

portions of such agreements had already been incorporated into the final

Separation Decree.

             On May 16, 2019, Kathryn filed a motion to compel Jason to return

Older Child from South Korea. In such motion, she again relied on the written

agreements from June of 2018 to argue that the parties had only agreed to have

Older Child live with Jason in South Korea for one calendar year.

             Thereafter, Jason filed a motion on June 28, 2019, to convert the

Separation Decree to a decree of dissolution. The court did so, converting the


                                         -4-
Separation Decree into a decree of dissolution on July 8, 2019 (the “Dissolution

Decree”). The court specifically ordered in the Dissolution Decree that all

provisions of the Separation Decree were incorporated by reference and were

binding on the parties unless modified by further order of the court.

             After the court entered the Dissolution Decree, Jason filed a motion to

modify child support on July 9, 2019, stating that Kathryn was voluntarily

underemployed. Jason argued that, because the court should impute a full-time

wage to Kathryn and account for the fact that Older Child was primarily residing

with Jason full-time, Jason should only be paying $539.00 per month in child

support payments to Kathryn under the Kentucky Child Support Guidelines.

             Additionally, on August 14, 2019, Jason filed a motion to modify

parenting time pursuant to Kentucky Revised Statutes (KRS) 403.270, asking that

both children live with him in South Korea during the school year and with

Kathryn during the summer. Jason again voiced concerns over Kathryn’s alleged

drug use, as well as his concerns that Kathryn had violated the court’s orders not to

speak about the litigation with the children or to disparage Jason to the children.

Jason further alleged that Kathryn was cohabitating with a drug addict, that her

older children were negative influences, and that Older Child’s academics had

flourished during her time in South Korea with Jason.




                                         -5-
             After a hearing on September 6, 2019, the court entered an order on

September 25, 2019, finding that the parties had agreed that parenting time would

be subject to modification as of June of 2019 and that modification of the parental

timesharing arrangement was necessary to ensure that the children had liberal

access to both parents. The court began its analysis by noting that equal parenting

time was not feasible so long as Jason remained in South Korea, that both parents

provided stable and appropriate homes for the children, and that the court had no

concerns with the children’s safety or wellbeing in either parent’s home. The court

found Jason’s accusations that Kathryn drank excessively and allegations regarding

Kathryn’s drug use to be unsupported, particularly based on the fact that Jason was

proposing that the children live with Kathryn during the summer. The court

further found that the only evidence of Kathryn’s drug use was the message to

Jason in which she stated that she could lose her children and her job “over

marijuana I smoked 3 months ago.”

             The court ultimately concluded that it would be in both children’s best

interest to live primarily with Kathryn, finding that Kathryn had been the

children’s main caregiver, and the children had lived in Kentucky for most of their

lives. The court found that the children had extended family, friends, schools, and

healthcare providers in Kentucky, and that it could be traumatizing to Younger




                                        -6-
Child to place her with Jason for months at a time without in-person contact with

Kathryn, as she had not had sufficient time to build a relationship with Jason.

             Therefore, the court ordered Older Child to be returned to Kentucky

within thirty days of entry of its order. The court further ordered that Jason would

have parenting time with both children for a 10-day period over Older Child’s

winter break and for a nine-day period over Older Child’s spring break. Further,

the court ordered that both children would reside with Jason during the summer

beginning in June of 2020. The court noted it anticipated that, upon Jason’s

retirement from the military and return to the United States, the parties would

transition to a more equal parenting schedule.

             Additionally, the court increased Jason’s child support obligation.

Particularly, the court found that the Kentucky Child Support Guidelines set forth

in KRS 403.312 required that Jason pay child support of $1,367.00 per month,

which was a 15% increase in his current obligation. The court found that it could

not impute income to Kathryn under the statute, as she was caring for a child of the

parties under the age of four. After Younger Child’s fourth birthday, however, the

court ordered that Jason’s child support obligation would be reduced to $1,275.00

per month.

             On October 7, 2019, Jason filed a motion for additional findings of

fact, to alter, amend, or vacate the court’s order or, in the alternative, for a new


                                          -7-
trial. The court denied Jason’s motion in an order dated November 6, 2019. Jason

filed a timely appeal of those orders to this Court on November 12, 2019.

             Additionally, on November 25, 2019, Jason filed a third motion to

compel Kathryn to take a hair follicle drug test based on the court’s finding in its

September 25, 2019 order that Kathryn had stated in a message to Jason that she

could lose her children and job over marijuana she had smoked three months prior.

Jason argued that, because Kathryn had not taken a subsequent drug screen since

the court’s finding of drug use, such finding constituted probable cause for the

court to compel Kathryn to take a hair follicle test.

             In an order dated December 3, 2019, the court denied Jason’s motion

to compel the hair follicle drug screen, and Jason filed an appeal on December 9,

2019. Upon Jason’s motion, this Court consolidated the two appeals via an order

entered on March 13, 2020.

             Additional facts will be discussed as they become relevant.

                                     ANALYSIS

             1. Modification of Parental Timesharing

             Jason first argues that the court did not address the “mandatory

requirement to consider all factors under KRS 403.270.” We note that KRS

403.270 deals with an initial custody determination, which is “a separate stage of a

custody dispute” from a modification of visitation or timesharing. Layman v.


                                          -8-
Bohanon, 599 S.W.3d 423, 430 (Ky. 2020). As stated by a panel of this Court, “[a]

modification of [parental] timesharing maintains the basic custodial framework

agreed upon by the parties but changes the amount of time that each parent spends

with the child within that framework.” Humphrey v. Humphrey, 326 S.W.3d 460,

464 (Ky. App. 2010). As a result, “motions to modify visitation/timesharing are

brought under KRS 403.320(3), which permits modification when it ‘would serve

the best interests of the child.’” Id. (citing Pennington v. Marcum, 266 S.W.3d

759, 769 (Ky. 2008)).

             In the present case, the parties sought - and the family court ordered -

a modification of timesharing and not a modification of the parties’ custody

arrangement. As a result, the court correctly applied KRS 403.320(3) and thus

could modify the timesharing arrangement if it found that the modification was in

the best interests of the children. See Layman, 599 S.W.3d at 431.

             Having clarified the correct application of KRS 403.320(3), as

opposed to KRS 403.270(2), to the case sub judice, we next note that the circuit

court has broad discretion in modifying parental timesharing. Pennington, 266

S.W.3d at 769. Accordingly, we “will only reverse a trial court’s determinations as

to visitation if they constitute a manifest abuse of discretion, or were clearly

erroneous in light of the facts and circumstances of the case.” Drury v. Drury, 32

S.W.3d 521, 525 (Ky. App. 2000) (citation omitted). Furthermore, “[d]ue regard


                                          -9-
shall be given to the opportunity of the trial court to judge the credibility of the

witnesses.” Humphrey, 326 S.W.3d at 463 (citation omitted).

             In this case, as discussed above, the modification of the timesharing

schedule was governed by KRS 403.320(3) and the best interest standard. On this

point, Jason argues that the circuit court failed to consider certain facts related to

Kathryn’s motivations in participating in the custody proceeding, Older Child’s

adjustment to and accomplishments she had obtained in South Korea, Older

Child’s relationship with her parents, and how Older Child would adjust to

returning to Kentucky after her time in South Korea.

             We find, however, that the court discussed relevant facts that

supported the modification and that were both supported by substantial evidence

and sufficient to satisfy the best interests of the children standard. For example,

the court explained that Kathryn had been the children’s primary caregiver for the

majority of their lives, that the children’s extended family and friends were in

Kentucky, and that it could be traumatizing for Younger Child to be with Jason for

long periods of time without contact with Kathryn.

             The bulk of Jason’s arguments regarding the best interests of the

children involve disagreements with the court’s findings of fact, those facts which

the court determined were important in the case, and the insertion of Jason’s own

opinions concerning the relevance of particular facts. However, as previously


                                          -10-
discussed, we review the court’s findings under the “clearly erroneous” standard,

whereby “[r]egardless of conflicting evidence, the weight of the evidence, or the

fact that the reviewing court would have reached a contrary finding . . . appellate

courts should not disturb trial court findings that are supported by substantial

evidence.” Moore v. Asente, 110 S.W.3d 336, 354 (Ky. 2003) (citations and

footnotes omitted). Here, the court’s findings concerning the modification of

parental timesharing were supported by substantial evidence, and we therefore

affirm the circuit court on this issue.

             2. Modification of Child Support

             Jason next argues that the court erred when it increased the amount of

child support payments owed by Jason to Kathryn. However, his primary

argument is that the court erred in increasing Jason’s child support obligation

because the only motion to modify child support was filed by Jason and not

Kathryn. As noted by Kathryn, however, the issue of child support “is subject to

reconsideration by the trial court whenever this subject is properly presented.”

Farmer v. Farmer, 506 S.W.2d 109, 111 (Ky. 1974) (citations omitted).

             Particularly, KRS 403.213(1) defines when and upon what

circumstances a child support order may be modified. The statute specifically

states that “[t]he provisions of any decree respecting child support may be

modified . . . only upon a showing of a material change in circumstances that is


                                          -11-
substantial and continuing.” Therefore, while the statute mandates that child

support orders may only be modified after a motion for modification, the statute

does not require that the motion be filed by a specific party.

             Here, per KRS 403.213(1), Jason filed a motion alleging a substantial

and continuing material change in circumstances that created a presumption for a

modification in child support. While Jason’s wish may have been that such

modification was a decrease in the amount of support he owed rather than an

increase, the issue of child support modification was properly before the court and

we therefore affirm the circuit court as to this issue.

             3. Hair Follicle Drug Screen

             Lastly, Jason argues that the circuit court erred in denying his motion

to compel Kathryn to submit to a hair follicle drug test. While we agree that

governmentally-compelled drug testing implicates the right to be free of

unreasonable searches and seizures under the Fourth Amendment to the United

States Constitution, we do not believe the situation in this case to require a full

analysis of constitutional law. Here, because the circuit court denied Jason’s

motion to compel such a search and seizure, our standard of review is akin to the

standard we would use to review a court’s denial of what was - essentially - a

motion to compel discovery. An appellate court reviews a circuit court’s rulings

on both evidentiary issues and discovery disputes for an abuse of discretion.


                                          -12-
Manus, Inc. v. Terry Maxedon Hauling, Inc., 191 S.W.3d 4, 8 (Ky. App. 2006)

(footnote and citation omitted).

             In the present case, we see no abuse of the court’s discretion in its

decision to deny Jason’s motion to compel Kathryn to submit to the hair follicle

drug screen. Such motion was based in large part upon Kathryn’s history prior to

the parties’ marriage and children, pictures of Kathryn, the drug history of

Kathryn’s previous boyfriend, and the drug usage of Kathryn’s friend. Moreover,

the one drug test that Kathryn performed was negative for any substances. We see

no abuse of the court’s discretion in this situation.

                                   CONCLUSION

             For the foregoing reasons, the orders of the Jefferson Circuit Court are

affirmed.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

 Allen McKee Dodd                           J. Clark Baird
 Louisville, Kentucky                       Louisville, Kentucky




                                          -13-